NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 16/923,570 (“instant application”) filed on July 8, 2020.
2.	The instant application is a reissue of U.S. Patent No. 7,995,158, (“‘158 Patent”) issued Aug. 9, 2011 and filed on Mar. 29, 2007 as U.S. Application No. 11/920,886 (“886 Application”), titled “LIQUID CRYSTAL DISPLAY APPARATUS.”
3.	The instant application is a continuation of U.S. App. No. 15/704,925 (“’925 Application”) filed on September 14, 2017, which issued as RE48,143 on August 4, 2020 (hereafter “R2”).
4.	The instant application is a continuation of U.S. App. No. 14/603,284 filed on January 22, 2015 and issued as RE46,601 on November 7, 2017 (hereafter “R1”).
5.	R1 is a continuation of 13/963,267 filed on Aug. 9, 2013, which is an abandoned reissue of the ‘158 Patent.
6.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘158 Patent.
7.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘158 Patent.
8.	The ‘158 Patent issued with claims 1-15 (“Patented Claims”). Claims 1-15 were cancelled and new claims 16-35 were added via the amendments filed July 8, 2020 (“JULY 2020 CLAIM AMENDMENTS”). These claims are grouped as follows:
claims 16-20;
claims 21-25;
claims 26-35.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
9.	The presumed effective filing date of the instant application is Mar. 29, 2006, which is the filing date of the foreign application JP P2006-090709.
10.	The present application is being examined under the pre-AIA  first to invent provisions.
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 251 (Reissue Declaration)
12.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because it does not identify an error being corrected by the instant application.
Specifically, the reissue declaration filed July 8, 2020 (“JULY 2020 REISSUE DECLARATION”) is a copy of the reissue declaration filed in parent reissue application (US App. No. 14/603,284) on January 13, 2017.  The parent application has not been abandoned because it issued as RE46,601 and the error stated in the copied Reissue Declaration (i.e., Reissue Declaration filed on Jan 13, 2017 in R1) has been corrected by claim 16 of R1 (see MPEP §1451(II)).	 Thus, the JULY 2020 REISSUE DECLARATION is defective because does not identify an error being corrected by the instant application.

13.	Claim 16-35 are rejected under pre-AIA  35 U.S.C. 251 for as being based on a declaration that does not identify an error being corrected by the continuation reissue application because the JULY 2020 REISSUE DECLARATION is a copy of the declaration filed in parent Application No. 14/603,284.

Claim Rejections - 35 USC § 251 (Original Patent Requirement)
14.	Claims 26-35 are rejected under 35 U.S.C. § 251 as failing to comply with the original patent requirement.
The Reissue Statute confines the “reissue” of a patent to “the invention disclosed in the original patent.” (35 U.S.C. § 251.) “Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims.” (Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346, 1351 (Fed. Cir. 2019).) Rather, to satisfy the original-patent requirement of the Reissue Statute, “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original [patent].” (Id at 1351-1352.) More concisely, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” (Id at 1352.)
	Specifically, Examiners find claims 26-35 cover an invention that was not clearly and unequivocally disclosed in the ‘158 Patent, namely an LCD apparatus comprising one corrugated sheet, because the limitation pertaining to the “2nd corrugated sheet” has been removed from the patent claims. More specifically, Examiners do not find a disclosure of an embodiment without “a 2nd corrugated sheet.”
Claims 26-35 broaden the patent claims to include embodiments without a “2nd corrugated sheet” but the ‘158 Patent does not describe an embodiment without a “2nd corrugated sheet. Thus, claims 26-35 do not comply with the original patent-requirement because there was no disclosure of an embodiment of the invention without a “2nd corrugated sheet.”

Claim Rejections - 35 USC § 112-2nd Paragraph
15.	Claims 19-20, 24-25, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claims 19, 24, 29, and 31 recites the broad recitation “Px less than or equal to 50 microns,” and the claims also recite “Px has a value greater than or equal to 10 microns and less than or equal to Pp/(14-0.045Pp),” which is the narrower statement of the range/limitation.
Specifically, the base claim claims:
            
                10
                μ
                m
                ≤
                P
                x
                 
                ≤
                P
                p
                /
                (
                14
                -
                0.045
                P
                p
                )
            
        
And, the dependent claims claim the following, which is broader than the range recited in the base claim:
            
                P
                x
                ≤
                50
                μ
                m
            
        
Thus, Examiners recommend claiming the following to overcome this rejection.
            
                10
                μ
                m
                ≤
                P
                x
                ≤
                50
                μ
                m
            
        
Claims 20, 25, 30, and 32 recite the broad recitation “Px less than or equal to 20 microns,” and the claims also recite “Px has a value greater than or equal to 10 microns and less than or equal to Pp/(14-0.045Pp),” which is the narrower statement of the range/limitation.
Specifically, the base claim claims:
            
                10
                μ
                m
                ≤
                P
                y
                 
                ≤
                P
                p
                /
                (
                11.5
                -
                0.032
                P
                p
                )
            
        
And, the dependent claims claim the following, which is broader than the range recited in the base claim:
            
                P
                y
                ≤
                20
                μ
                m
            
        
Thus, Examiners recommend claiming the following to overcome this rejection.
            
                10
                μ
                m
                ≤
                P
                y
                ≤
                20
                μ
                m
            
        

16.	Claims 27-28 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and 
Claims 27, 28, and 34 recite the limitation "the 2nd corrugated structure."  There is insufficient antecedent basis for this limitation in the claim.
Claims 33 and 35 recite the limitation "the 1st and 2nd prism sheets."  There is insufficient antecedent basis for this limitation in the claim.

17.	Claims 26-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
The omitted element is the “2nd corrugated structure.” This element is essential to the claimed “liquid crystal display apparatus” because the problem to be solved (i.e., the moiré pattern) does not contemplate mitigating the moiré pattern with the use of only one corrugated sheet.
Specifically, mitigating the moiré pattern in the claimed “liquid crystal device” requires the use a 1st corrugated sheet, with a pitch Px, oriented orthogonally with a 2nd corrugated sheet, with a pitch Py, but the claimed device merely claims the “1st corrugated sheet,” amounting to a gap in the elements because as shown in figure 1, the liquid crystal display necessarily requires a “2nd corrugated sheet” (see ‘158 Patent figure 1 below).

    PNG
    media_image1.png
    913
    869
    media_image1.png
    Greyscale


Double Patenting
18.	Claims 16-35 rejected on the ground of nonstatutory double patenting as being unpatentable over the following respective claims of U.S. Patent No. RE46,601.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
As to claims 16-20, these claims are directed to the 1st corrugated condenser sheet of all the claims of conflicting patent RE46,601. Specifically, all the conflicting claims are directed to a liquid crystal display device comprising, inter alia, the 1st corrugated condenser sheet of claims 16-20 and a 2nd corrugated condenser sheet st condenser sheet. In other words, instant claims 16-20 are directed to the subcombination (i.e., the 1st corrugated condenser sheet) of the combination (i.e., LCD comprising 1st and 2nd corrugated condenser sheets) of conflicting claims and the combination requires the particulars of the subcombination for patentability. As such, instant claims 16-20 are not patentably distinct from all of the claims of the conflicting patent RE46,601.
As to claims 21-25, these claims are directed to the 2nd corrugated condenser sheet of all the claims of conflicting patent RE46,601. Specifically, all the conflicting claims are directed to a liquid crystal display device comprising, inter alia, the 1st corrugated condenser sheet and the 2nd corrugated condenser sheet of claims 21-25 oriented orthogonally to the 1st condenser sheet. In other words, instant claims 21-25 are directed to the subcombination (i.e., the 2nd corrugated condenser sheet) of the combination (i.e., LCD comprising 1st and 2nd corrugated condenser sheets) of conflicting claims and the combination requires the particulars of the subcombination for patentability. As such, instant claims 21-25 are not patentably distinct from all of the claims of the conflicting patent RE46,601.
As to claims 26-35, these claims are directed to an LCD that claims the 1st and 2nd corrugated condenser sheets in the alternative (i.e., an LCD comprising the 1st corrugated condenser sheet or the 2nd corrugated condenser sheet). As such, instant claims 26-35 are merely broader than all the claims of conflicting patent RE46,601 because all the claims of the conflicting patent require both the 1st and 2nd corrugated condenser sheets whereas instant claims 26-35 merely requires only one of the corrugated condenser sheets (i.e., the 1st or the 2nd but not necessarily both). Thus, claims 26-35 are not patentably distinct from all the claims of conflicting patent RE46,601 because they are merely broader.

19.	Claims 16-35 rejected on the ground of nonstatutory double patenting as being unpatentable over the following respective claims of U.S. Patent No. RE48,143.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
As to claims 16-20, these claims are directed to the 1st corrugated condenser sheet of all the claims of conflicting patent RE48,143. Specifically, all the conflicting claims are directed to a liquid crystal display device comprising, inter alia, the 1st corrugated condenser sheet of claims 16-20 and a 2nd corrugated condenser sheet oriented orthogonally to the 1st condenser sheet. In other words, instant claims 16-20 are directed to the subcombination (i.e., the 1st corrugated condenser sheet) of the combination (i.e., LCD comprising 1st and 2nd corrugated condenser sheets) of conflicting claims and the combination requires the particulars of the subcombination for patentability. As such, instant claims 16-20 are not patentably distinct from all of the claims of the conflicting patent RE48,143.
As to claims 21-25, these claims are directed to the 2nd corrugated condenser sheet of all the claims of conflicting patent RE48,143. Specifically, all the conflicting claims are directed to a liquid crystal display device comprising, inter alia, the 1st corrugated condenser sheet and the 2nd corrugated condenser sheet of claims 21-25 oriented orthogonally to the 1st condenser sheet. In other words, instant claims 21-25 are directed to the subcombination (i.e., the 2nd corrugated condenser sheet) of the st and 2nd corrugated condenser sheets) of conflicting claims and the combination requires the particulars of the subcombination for patentability. As such, instant claims 21-25 are not patentably distinct from all of the claims of the conflicting patent RE48,143.
As to claims 26-35, these claims are directed to an LCD that claims the 1st and 2nd corrugated condenser sheets in the alternative (i.e., an LCD comprising the 1st corrugated condenser sheet or the 2nd corrugated condenser sheet). As such, instant claims 26-35 are merely broader than all the claims of conflicting patent RE48,143 because all the claims of the conflicting patent require both the 1st and 2nd corrugated condenser sheets whereas instant claims 26-35 merely requires only one of the corrugated condenser sheets (i.e., the 1st or the 2nd but not necessarily both). Thus, instant claims 26-35 are not patentably distinct from all the claims of conflicting patent RE48,143 because they are merely broader.

Application Data Sheet (“ADS”)
20.	Two ADSs have been filed in this application: the ADS filed August 11, 2020 (“ORIGINAL ADS”) and the corrected ADS filed September 1, 2020 (“SEPTEMBER 2020 ADS”).
	Examiners find the SEPTEMBER 2020 ADS is an exact copy of the ORIGINAL ADS and the SEPTEMBER 2020 ADS was filed merely to support a request for a corrected filing receipt.
However, irrespective of the errors in the most recent filing receipt, neither the ORIGINAL ADS nor the SEPTEMBER 2020 ADS provide the following domestic priority information:
15/704925 is a reissue of 11/920886; and
14/603284 is a reissue of 11/920886.
	Thus, the ORIGINAL ADS must be corrected to include the above identified domestic priority information and once the CORRECTED-ADS is received, a corrected filing receipt will be issued that incorporates all prior requested corrections and the instant corrections of the domestic priority information.
	37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. See MPEP §601.05(a)(II).
Use of the corrected Web-based ADS is recommended because it will pre-populate with information of record. Accordingly, applicants can type in the desired changes in the corrected Web-based ADS, and the system will create a PDF version with the appropriate strike-through and underlining. For more information, see the "Quick Start Guide for Corrected Web-based Application Data Sheet (Corrected Web ADS)" available at https://www.uspto.gov/ patents-application-process/ applying-online/efs-web-guidance-and-resources.

Allowable Subject Matter
21.	Claims 16-18 would be in condition for allowance if the §251 rejection for a defective declaration and the double patenting rejections are overcome.
the 1st corrugated structure that has an array pitch in micrometers defined as Px such that Px has a value greater than or equal to 10 microns and less than or equal to Pp/( 14 - 0.045Pp)” in combination with the other limitations of the claims.
22.	Claims 21-23 would be in condition for allowance if the §251 rejection for a defective declaration and the double patenting rejections are overcome.
Specifically, the prior art does not disclose or make obvious “the 2nd corrugated structure has an array pitch in micrometers defined as Py such that Py has a value greater than or equal to 10 microns and less than or equal to Pp/(11.5-0.032Pp)” in combination with the other limitations of the claims.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992     

/H.B.P/Supervisory Patent Examiner, Art Unit 3992